DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wrosch et al. (US PGPub 2008/0207814, hereinafter referred to as “Wrosch”).
Wrosch discloses the semiconductor product as substantially as claimed.  See the corresponding text where, in claim 1, a sheet for sintering bonding with a base material having a laminated structure comprising the base material and the sheet for sintering bonding, the sheet for sintering bonding, comprising: 
an electrically conductive metal containing sinterable particle ([0108]); and 
a binder component comprising a high molecular binder ([0012]) and a low molecular binder ([0018]), 
wherein: 
a content of the low molecular binder contained in the sheet for sintering bonding is 1 to 5.45% by mass ([0130]);

Wrosch fails to explicitly show, in claim 1, a molecular weight of the low molecular binder is 500 or less, and 
when the sheet is subjected to a pressurization treatment onto a silver plane of a silicon chip with a size of 5 mm square having the silver plane forming a chip plane under conditions with a temperature of 70°C or 90°C, a load of 10 MPa, and a pressurization time of 5 seconds, a ratio of an area of a layer of a material for sintering bonding that is transferred onto the silver plane to an area of the silver plane is 0.75 to 1.  
Wrosch teaches, in claim 1, a polymerizable fluxing polymer matrix composition including a polymer resin component selected from a group including bisphenol A), and a low molecular binder ([0012] and [0017] teaches a polymerizable fluxing polymer matrix composition including, for example, hexahydrophthalic anhydride).  
The application teaches that Bisphenol A (listed as a high molecular weight binder, see [0038] of spec) and tri(propylene glycol)methyl ether (listed as a low molecular binder, see [0043] of spec) (and having a molecular weight of 206.28.  see https://www.sigmaaldrich.com/US/en/product/aldrich/484245).  In addition, Wrosch labels this as a diluent. Lastly, in [0098] of Wrosch provides the advantages that the compound is used to improve thermomechanical properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a molecular weight of the low molecular binder is 500 or less, and when the sheet is subjected to a pressurization treatment onto a silver plane of a silicon chip with a size of 5 mm square having the silver plane forming a chip plane under conditions with a temperature of 70°C or 90°C, a load of 10 MPa, and a pressurization time of 5 seconds, a ratio of an area of a layer of a material for sintering bonding that is transferred onto the silver plane to an area of the silver plane is 0.75 to 1, in the semiconductor product of Wrosch, according to the teachings of Wrosch, with the motivation to improve thermomechanical properties. In addition, the claims are drawn to the final product, thus the process are considered functional language (MPEP 2113 I PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS)
.  
Wrosch shows, in claim 2, with the base material wherein, when the silver plane is sintering-bonded under sintering conditions with a heating temperature of 300°C, an applied pressure of 10 MPa, and a heating time of 150 seconds, a shear bonding strength at 23°C to the silver plane is 50 MPa or more ([0108]).  
Wrosch shows, in claim 3, with the base material wherein, when the silver plane is sintering-bonded under sintering conditions with a heating temperature of 300°C, an applied pressure of 40 MPa, and a heating time of 300 seconds, a shear bonding strength at 23°C to the silver plane is 50 MPa or more ([0108]).  
Wrosch shows, in claim 4, sheet for sintering bonding with a base material, having a laminated structure comprising a base material and the sheet for sintering bonding ([0108]).  
Wrosch shows, in claim 5, a sheet for sintering bonding with a base material, having a laminated structure comprising a base material and the sheet for sintering bonding ([0108]).  
Wrosch shows, in claim 6, a sheet for sintering bonding with a base material, having a laminated structure comprising a base material and the sheet for sintering bonding ([0108]).
Wrosch shows, in claim 7, a semiconductor chip with a layer of a material for sintering bonding, comprising: a semiconductor chip having a face planned to be sintering-bonded; and a layer of a material for sintering bonding derived from the sheet for sintering bonding with the base material on the face planned to be sintering-bonded, wherein a ratio of an area of the layer of a material for sintering bonding to an area of the face planned to be sintering-bonded is 0.75 to 1 ([0130]).  
Wrosch shows, in claim 8, a semiconductor chip with a layer of a material for sintering bonding, comprising: a semiconductor chip having a face planned to be sintering-bonded; and a layer of a material for sintering bonding derived from the sheet for sintering bonding with the base material on the face planned to be sintering-bonded,SUPPLEMENTAL AMENDMENT UNDER 37 C.F.R. § 1.1 14(c) Attorney Docket No.: Q253818 Appln. No.: 16/818,323 wherein a ratio of an area of the layer of a material for sintering bonding to an area of the face planned to be sintering-bonded is 0.75 to 1 ([0130]).  
Wrosch shows, in claim 9, a semiconductor chip with a layer of a material for sintering bonding, comprising: a semiconductor chip having a face planned to be sintering-bonded; and a layer of a material for sintering bonding derived from the sheet for sintering bonding with the base material on the face planned to be sintering-bonded, wherein a ratio of an area of the layer of a material for sintering bonding to an area of the face planned to be sintering-bonded is 0.75 to 1 ([0130]).


Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not
persuasive. In the remarks Applicant raises the clear issue as to whether Wrosch teaches a sheet for sintering bonding with the base material.
The Examiner view that does suggest the above limitation and/or statements.  Specifically, Wrosch teaches a sintering composition comprising a base material having a laminated structure comprising the base material and the sheet for sintering bonding (paragraphs [0047], [0049], [0050] and [0056] teaches applying the sintering composition to an electronic device, a heat spreading shim and a substrate) the heat spreading shim and the sintering composition could be read as laminated structure comprising a base material and the sheet for sintering, as claimed, thus meets the limitation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 12, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898